This was an action for the recovery of personal property. The jury found specially that the plaintiff and defendant were partners in reference to the subject-matter of the suit. The mere statement of the finding is sufficient to show that the plaintiff had no right to recover. The property was as rightfully in the possession of the defendant, as it would have been in the plaintiff's; and there being in the bill no allegation of partnership, and no attempt to seek a dissolution and an account, it follows that there was no relief to which the plaintiff was entitled; and the judgment is therefore affirmed, with costs.
 *Page 54